IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


K.T., INDIVIDUALLY AND ON BEHALF
                             : No. 41 WM 2015
OF C.T.,                     :
                             :
               Petitioner    :
                             :
                             :
          v.                 :
                             :
                             :
LAWRENCE COUNTY CHILDREN &   :
YOUTH SERVICES AND LAWRENCE  :
COUNTY COURT OF COMMON PLEAS :
JUVENILE COURT               :


                                     ORDER




PER CURIAM

      AND NOW, this 24th day of August, 2015, the Motion for Leave of Court to

Supplement is GRANTED, and the Application for Exercise of Extraordinary or King’s

Bench Jurisdiction is DENIED.